Citation Nr: 0009420	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-08 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.  


REPRESENTATION

Appellant represented by:	Department of Veterans 
Affairs, California


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from June 1977 until 
December 1994 when she was separated by reason of physical 
disability for conditions other than the disability at issue.  

By rating action dated in July 1995 the Department of 
Veterans Affairs (VA) Regional Office, Los Angeles, 
California, among other things, denied entitlement to service 
connection for a cervical spine disability.  The veteran was 
duly notified of that decision and did not appeal.  In 
April 1997, she again submitted a claim for service 
connection for a cervical spine disability.  In the June 1997 
rating action the regional office denied entitlement to 
service connection for the claimed disability.  The veteran 
appealed from that decision.  In July 1999, the veteran 
testified at a hearing before a member of the Board of 
Veterans' Appeals (Board) sitting at the regional office.  
The case is now before the Board for appellate consideration. 


FINDINGS OF FACT

1.  By rating action dated in July 1995 the regional office 
denied entitlement to service connection for a cervical spine 
disability.

2.  The veteran was duly notified of the above decision and 
did not submit an appeal. 

3.  In April 1997 the veteran submitted additional 
information for the purpose of reopening her claim. 

4.  The evidence submitted since the July 1995 rating action 
is new and is material to the veteran's claim. 

5.  The veteran has submitted a plausible claim for service 
connection for a cervical spine disability.
CONCLUSIONS OF LAW

1.  The July 1995 rating action denying entitlement to 
service connection for a cervical spine disability is final; 
however, new and material evidence has been presented to 
reopen the claim.  38 U.S.C.A.§§  5107, 5108, 7105 (West 
1991); 38 C.F.R.§§  3.194(a), 3.156(a), 20.302 (1999).

2.  The veteran has submitted a well-grounded claim for 
entitlement to service connection for a cervical spine 
disability.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that in a July 1995 rating action service 
connection was denied for a cervical spine disability.  The 
veteran was duly notified of the decision and did not submit 
an appeal.  In April 1997 she submitted additional 
information for the purpose of reopening her claim and in a 
June 1997 rating action the claim was again denied by the 
regional office.  The veteran appealed from that decision.

The evidence of record at the time of the July 1995 rating 
action included the veteran's service medical records which 
reflect that she was seen in early 1989 after sustaining a 
head injury.  She thereafter complained of headaches on 
numerous occasions.  In November 1990, she was seen on 
several occasions with complaints of pain involving her 
cervical spine.  An assessment was made of possible 
degenerative disc disease of the cervical spine.  The veteran 
was also afforded a VA examination in March 1995 and the 
cervical spine was reported to be normal. 

During the July 1999 Board hearing, the veteran related that, 
after her initial 1989 head injury, she had headaches.  She 
stated that, in 1990, it was discovered that she had a 
problem in the cervical area.  She indicated that, after 
service, in 1996, she began having pain in her hands and 
wrists, and her primary care physician recognized that the 
cause could be something in her neck.  She was eventually 
seen by a neurologist in March 1996 and he diagnosed marked 
degenerative disc disease of the cervical spine. 

The appellant submitted copies of several private medical 
records, as well as records from a U.S. Air Force medical 
facility, reflecting treatment in 1996 for conditions 
including problems with her neck.  In a May 1996 statement, 
Anthony C. Trippi, M.D., a neurosurgeon, indicated that he 
had reviewed the veteran's MRI scan of the cervical spine 
performed in March 1996 and stated that that study showed 
advanced degenerative disc disease at C4-C5 with a large 
osteophyte, possibly impinging on both C5 nerve roots.  There 
were also disc bulges seen at several other levels in the 
cervical spine.  He indicated that she appeared to have 
carpal tunnel syndrome and possibly was experiencing 
intermittent sensory radiculopathy of C5 on the left.  

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A.§§  5107, 7105; 38 C.F.R.§§  3.104(a), 
20.3012.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R.§  3.156(a).  A 
recent decision by the U.S. Court of Appeals for the Federal 
Circuit modified the standard for finding whether recently 
submitted evidence is new and material.  Hodge v. West, 155 
F.3d, 1356 (1998).  That case removed the standard which 
required that the new evidence raise a reasonable possibility 
that the new evidence would change the outcome of the matter.

In the Board's opinion, the additional evidence submitted 
since the July 1995 rating action bears directly on the 
question of entitlement to service connection for a cervical 
spine disability and meets the current standard for reopening 
a claim set forth in Hodge.  The evidence is considered to be 
so significant that it must be considered in order to fully 
decide the merits of the claim.  Accordingly, the Board 
concludes that the veteran has submitted new and material 
evidence sufficient to reopen her claim for service 
connection for a cervical spine disability.

Once a claim is deemed to be reopened, it must be determined 
whether the claim is well grounded.  Elkins v. West, 12 
Vet.App. 209 (1999).  In view of the inservice complaints of 
neck problems, and the veteran's testimony regarding problems 
with her cervical spine during service, as well as the 
May 1996 statement by Dr. Trippi, the Board finds that the 
veteran's claim for service connection for a cervical spine 
disability is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a); effective on and after September 1, 
1989.  That is, the Board finds that she has presented a 
claim which is plausible.  The VA accordingly has a duty to 
assist her in the development of her claim. 


ORDER

New and material evidence has been presented to warrant 
reopening of the claim for service connection for a cervical 
spine disability.  The veteran's claim for service connection 
for a cervical spine disability is well grounded.  The appeal 
is granted to this extent.


REMAND

In view of the Board's decision holding that new and material 
evidence has been presented to reopen the veteran's claim for 
service connection for a cervical spine disability and that 
the reopened claim is well grounded, the case is REMANDED to 
the regional office for the following action:

1.  The veteran should be afforded 
special orthopedic and neurologic 
examinations in order to determine the 
current nature and extent of any cervical 
spine disability.  All indicated special 
studies should be conducted.  The 
examiners should express opinions, to the 
extent possible, as to whether any 
current cervical spine disability is 
related to the veteran's inservice 
complaints regarding the cervical spine, 
or to the degenerative disc disease of 
the dorsal and lumbosacral spine, for 
which service connection has already been 
established.  The claims file is to be 
made available to the examiners for 
review.

2.  The veteran's claim should then be 
reviewed by the regional office, if the 
denial is continued, she and her 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond. 

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until she receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case, pending completion of the 
requested action.  

		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


Error! Not a valid link



